DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 5/25/2022 has been entered. In the amendment, Applicant amended claims 1 and 10, cancelled claims 2-6, 9 and 11-14. Currently claims 1, 7-8, 10 and 15-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-8, 10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first polarizing plate and the second polarizing plate of each of the plurality of display panels” (emphasis added). However, there are lack of insufficient antecedent bases for ““the first polarizing plate” and ““the first polarizing plate” in each of the plurality of display panels. Although the instant claim presents a first polarizing plate in ll. 3, the first polarizing plate is not limited to belong to each of the plurality of display panels; although the instant claim presents a second polarizing plate in ll. 6 from the bottom of the instant claim, the second polarizing plate is also limited to belong to each of the plurality of display panels. Furthermore, claim 1 recites “the color filter” in last line, which is indefinite. In view of the feature “wherein any one of the plurality of display panels in configured to include a color filter” presented in the instant claim, there are multiple embodiments included in the patent scope, e.g., embodiments wherein more than one display panels each having a respective color filter. For such embodiments, it is unclear which color filter is referred to as “the color filter”.
Claims 7-8 are rejected because they depend on claim 1.
Claim 10 is rejected for substantially the same rationale as applied to claim 1.
Claims 15-17 are rejected because they depend on claim 10.

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. As detailed above, additional indefiniteness issues are introduced in the latest amendment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0221176, made of record by Emslie, discloses in Figs. 1 and 3 a multi-layer display including four display panels 130-160 and backlight 120 (Fig. 1) with each display for displaying different images ([0056]), wherein the front display panel 310 and rear display 320 in Fig. 3 (equivalent to display panel 130 and 160, respectively, in Fig. 1) include front polarizer and rear polarizer respectively and include respective color filter layers. The disclosure is related to the instant application. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693